DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The amendment of 25 March 2021 has been entered.
Disposition of claims:
	Claim 6 has been amended.
	Claim 2 is cancelled.
	Claims 1 and 3-9 are pending.
The amendment to claim 6 has overcome the rejections of the claim under 35 U.S.C. 112(b) as well as 35 U.S.C. 112(d) set forth in the last Office action. The rejections have been withdrawn.
The 3rd
the rejection of claims 1 and 3-8 under 35 U.S.C. 103 over Zheng et al. (CN 103435597 A—Machine translation relied upon) (hereafter “Zheng”) in view of Kim et al. (WO 2018/110958 A1—machine translation relied upon) (hereafter “Kim”), Gong et al. (“Tuning the Photophysical Properties and Energy Levels by Linking Spacer and Topology between the Benzimidazole and Carbazole Units: Bipolar Host for Highly Efficient Phosphorescent OLEDs”, 2010, Journal of Physical Chemistry C, vol. 114, pp. 5193-5198.) (hereafter “Gong”), Boerner (US 2006/0078757 A1) (hereafter “Boerner”), and Kwong et al. (US 2006/0088728 A1) (hereafter “Kwong”) set forth in the last Office action
the rejection of claim 9 under 35 U.S.C. 103 over Zheng et al. (CN 103435597 A—Machine translation relied upon) (hereafter “Zheng”) in view of Kim et al. (WO 2018/110958 A1—machine translation relied upon) (hereafter “Kim”), Gong et al. (“Tuning the Photophysical Properties and Energy Levels by Linking Spacer and Topology between the Benzimidazole and Carbazole Units: Bipolar Host for Highly Efficient Phosphorescent OLEDs”, 2010, Journal of Physical Chemistry C, vol. 114, pp. 5193-5198.) (hereafter “Gong”), Boerner (US 2006/0078757 A1) (hereafter “Boerner”), and Kwong et al. (US 2006/0088728 A1) (hereafter “Kwong”), and further in view of Lamansky et al. (US 2002/0182441 A1) (hereafter “Lamansky”) set forth in the last Office action
the rejection of claims 1 and 3-8 under 35 U.S.C. 103 over Kim et al. (WO 2018/110958 A1—machine translation relied upon) (hereafter “Kim”) in 
the rejection of claim 9 under 35 U.S.C. 103 over Kim et al. (WO 2018/110958 A1—machine translation relied upon) (hereafter “Kim”) in view of Gong et al. (“Tuning the Photophysical Properties and Energy Levels by Linking Spacer and Topology between the Benzimidazole and Carbazole Units: Bipolar Host for Highly Efficient Phosphorescent OLEDs”, 2010, Journal of Physical Chemistry C, vol. 114, pp. 5193-5198.) (hereafter “Gong”), Boerner (US 2006/0078757 A1) (hereafter “Boerner”), and Kwong et al. (US 2006/0088728 A1) (hereafter “Kwong”) and as evidenced by Zheng et al. (CN 103435597—machine translation relied upon) (hereafter “Zheng”) and Park et al. (US 2017/0213968 A1) (hereafter “Park”), and further in view of Lamansky et al. (US 2002/0182441 A1) (hereafter “Lamansky”) set forth in the last Office action.
The 3rd Declaration of Jinhyun Lui is insufficient for the reasons outlined in paragraphs 8-24 below.

Response to Arguments
Applicant's arguments,
Applicant argues that the evidence presented in the filed Declarations filed on 26 November 2019, 19 February 2020, and 25 March 2021 together with the data presented in the instant specification represent showings of unexpected results commensurate in scope with the claimed invention, showing nonobviousness over the cited references.
Respectfully, the argument is not found to be persuasive.
The results do not appear to be commensurate in scope with the current claims for the reasons outlined below.
The only presented results are those describing the performance of an organic light-emitting device in which the claimed compounds are used as host materials for a phosphorescent light emitting material. Furthermore, no results have been presented for the compound itself. 
Zheng teaches that the compounds of Zheng are useful as fluorescent emitters in addition to being useful as the host material of a light emitting material of a light emitting layer of an organic optoelectronic device {p. 2, lines 16-19}
Furthermore, it is not clear that the compound by itself has unexpected results outside of the environment of an organic light emitting device.
Therefore, absent additional data and/or further explanation of the presented data (specifically why similar results to those observed would be expected for a device in which the claimed compounds are used as a fluorescent light emitting material), for at least these reasons the presented results are not commensurate in scope with the current claims and the argument is not persuasive.

Applicant's arguments, see sections F and G of the reply filed 25 March 2021 regarding the rejection of claims 1 and 3-8 under 35 U.S.C. 103 over Kim et al. (WO 2018/110958 A1—machine translation relied upon) (hereafter “Kim”) in view of Gong et al. (“Tuning the Photophysical Properties and Energy Levels by Linking Spacer and Topology between the Benzimidazole and Carbazole Units: Bipolar Host for Highly Efficient Phosphorescent OLEDs”, 2010, Journal of Physical Chemistry C, vol. 114, pp. 5193-5198.) (hereafter “Gong”), Boerner (US 2006/0078757 A1) (hereafter “Boerner”), and Kwong et al. (US 2006/0088728 A1) (hereafter “Kwong”) and as evidenced by Zheng et al. (CN 103435597—machine translation relied upon) (hereafter “Zheng”) and Park et al. (US 2017/0213968 A1) (hereafter “Park”) set forth in the last Office action as well as the rejection of claim 9 under 35 U.S.C. 103 over Kim et al. (WO 2018/110958 A1—machine translation relied upon) (hereafter “Kim”) in view of Gong et al. (“Tuning the Photophysical Properties and Energy Levels by Linking Spacer and Topology between the Benzimidazole and Carbazole Units: Bipolar Host for Highly Efficient Phosphorescent OLEDs”, 2010, Journal of Physical Chemistry C, vol. 114, pp. 5193-
Applicant argues that the evidence presented in the filed Declarations filed on 26 November 2019, 19 February 2020, and 25 March 2021 together with the data presented in the instant specification represent showings of unexpected results commensurate in scope with the claimed invention, showing nonobviousness over the cited references.
Respectfully, the argument is not found to be persuasive.
The results do not appear to be commensurate in scope with the current claims for the reasons outlined below.
The only presented results are those describing the performance of an organic light-emitting device in which the claimed compounds are used as host materials for a phosphorescent light emitting material. Furthermore, no results have been presented for the compound itself. 
Kim teaches the compounds of the prior art and teaches that the compounds can be useful in layers of an organic light-emitting device other than the light emitting layer, including an electron transport layer or a hole transport layer {paragraph [0089]}. Additionally, as outlined below, Kim teaches that the compound of Kim can be used as host materials of fluorescent light emitting dopants as well as phosphorescent light 
Furthermore, it is not clear that the compound by itself has unexpected results outside of the environment of an organic light emitting device.
Therefore, absent additional data and/or further explanation of the presented data (specifically why similar results to those observed would be expected for a device in which the claimed compounds are used as a host material for a fluorescent light emitting material or as a material of a hole transport layer or an electron transport layer), for at least these reasons the presented results are not commensurate in scope with the current claims and the argument is not persuasive.

Applicant's arguments, see section H of the reply filed 25 March 2021, regarding the provisional rejection of claims 1-5, and 7-9 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, and 16-18 of copending Application No. 16/285,617 (reference application) set forth in the last Office action have been fully considered but they are not persuasive.
Applicant argues that given the provisional nature of the rejection (neither the instant application nor the copending application have been indicated as being allowable) it is premature to address the provisional rejection. Applicant requests that it be permitted to address the provisional rejection once the rejections in the instant claims are resolved and/or the copending application is indicated as being in condition for allowance. Applicant refers to MPEP 804(I)(B).
MPEP 804(I)(B) states that the merits of a provisional rejection can be addressed by both the applicant and the examiner without waiting for the first patent to issue. A provisional double patenting rejection should continue to be made by the examiner until the rejection has been obviated or is no longer applicable. A complete response to a nonstatutory double patenting (NDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office action. Such a response is required even when the nonstatutory double patenting rejection is provisional.
As such, the arguments are not found persuasive.

Applicant's arguments, see section I of the reply filed 25 March 2021, regarding the provisional rejection of claims 1-6 on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending Application No. 16/285,617 (reference application) set forth in the last Office action have been fully considered but they are not persuasive.
Applicant argues that given the provisional nature of the rejection (neither the instant application nor the copending application have been indicated as being allowable) it is premature to address the provisional rejection. Applicant requests that it be permitted to address the provisional rejection once the rejections in the instant claims are resolved and/or the copending application is indicated as being in condition for allowance. Applicant refers to MPEP 804(I)(B).
MPEP 804(I)(B) states that the merits of a provisional rejection can be addressed by both the applicant and the examiner without waiting for the first patent to issue. A provisional double patenting rejection should continue to be made by the examiner until the rejection has been obviated or is no longer applicable. A complete response to a nonstatutory double patenting (NDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office action. Such a response is required even when the nonstatutory double patenting rejection is provisional.
As such, the arguments are not found persuasive.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Galan et al. (WO 2020/157204 A1) (hereafter “Galan”).
Regarding claims 1-6: Galan teaches the compound shown below that is useful as a material for an organic light emitting device {(p. 2, lines 5-6: The disclosure includes a composition comprising formula 1.), (p. 22, final 2 lines: The compounds having the structure of formula 1 are exemplified by Compounds G1 to G31.), (p. 24, Compound G8 shown below)}.

    PNG
    media_image1.png
    725
    602
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Galan et al. (WO 2020/157204 A1) (hereafter “Galan”).
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Regarding claim 7-8: Galan teaches all of the features with respect to claim 1, as outlined above.
Galan does not exemplify a specific organic optoelectronic device comprising the compound shown above.
However, Galan teaches an organic optoelectronic device comprising an anode and a cathode facing each other {(The 1st paragraph of p. 48 as well as the 1st and 5th paragraphs of p. 49 all of which describing Fig. 4.), (The final paragraph of p. 38 through p. 47 generally describe the organic optoelectronic device of the disclosure.)}.
The organic optoelectronic device comprises an organic layer disposed between the anode and the cathode, the organic layer including a light-emitting layer {Fig. 4}.
Additionally, Galan teaches that the compound shown above can be comprised in the light emitting layer a host material for a fluorescent or phosphorescent dopant {(final paragraph of p. 42: The host material of the light-emitting layer has the structure of formula 1 of Galan.), (2nd from the last paragraph of p. 44 through the 2nd paragraph of p. 45: The light-emitting dopant can be a fluorescent or phosphorescent dopant.), (Final paragraph of p. 22: The compounds having the structure of formula 1 of Galan are exemplified by compound G1 to G31.)}.
At the time the invention was effectively filed, it would have been obvious to have modified Galan’s Compound G8 by using it as a host material of the light-emitting layer of the optoelectronic device of Galan described above, based on the teaching of Galan. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). The selection of Galan’s Compound G8 would have been a choice from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials to be used to make an organic light-emitting device.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Galan et al. (WO 2020/157204 A1) (hereafter “Galan”) as applied to claim 7 above, and further in view of Lamansky et al. (US 2002/0182441 A1) (hereafter “Lamansky”).
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Regarding claim 9:
Galan does not exemplify a display device comprising the organic optoelectronic device of Galan described above.
Lamansky teaches the use of organic electroluminescent devices in display devices {paragraph [0139]}. Lamansky teaches that flat panel displays utilizing organic light emitting devices (which are organic electroluminescent devices) would have bright colors, wide viewing angle, low power requirements, broad temperature ranges, and thin form factor {paragraph [0010]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the organic optoelectric device Galan to be part of a display device, based on the teachings of Lamansky. The motivation for doing so would have been to provide a display device with bright colors, wide viewing angle, low power requirements, broad temperature ranges, and thin form factor, as taught by Lamansky.

Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (CN 103435597 A—Machine translation relied upon) (hereafter “Zheng”) in view of Kim et al. (WO 2018/110958 A1—machine translation relied upon) (hereafter “Kim”), Gong et al. (“Tuning the Photophysical Properties and Energy Levels by Linking Spacer and Topology between the Benzimidazole and Carbazole Units: Bipolar Host for Highly Efficient Phosphorescent OLEDs”, 2010, Journal of Physical Chemistry C, vol. 114, pp. 5193-5198.) (hereafter “Gong”), Boerner (US 2006/0078757 A1) (hereafter “Boerner”), and Kwong et al. (US 2006/0088728 A1) (hereafter “Kwong”).
Regarding claims 1 and 3-6: Zheng discloses the compound shown below, which is useful as a host material for a light emitting dopant in the light emitting layer of an organic optoelectronic device in addition to being useful as a fluorescent material for an organic optoelectronic device {(p. 8, lines 20-36;p. 9, line 20; p. 11, lines 14-19: The 1,3,5-triazine derivative of the disclosure is useful as a host material), (p. 8, 4th to final line through p. 9, line 8: The 1,3,5-triazine derivative of the disclosure is useful as a fluorescent material.), (p. 5, final line: The 1,3,5-triazine derivatives of the disclosure are exemplified by Compounds I1 through I24.), (p. 6, Compound I5)}.

    PNG
    media_image2.png
    405
    773
    media_image2.png
    Greyscale

Zheng does not exemplify a compound similar to the compound shown above in which one of the phenyl ring substituents of the triazine ring is instead a 3-dibenzofuran group.
However, Zheng teaches that the compounds of Zheng have the structure of Zheng’s formula (I) where the substituents of the triazine ring can be heteroaryl in addition to possibly being aryl {p. 2, lines 24-35}.
Kim teaches compounds for use as host materials in an organic optoelectronic device {(paragraphs [90]-[91]: The light emitting layer of the organic electroluminescent device of the present invention may include a host material, and may include the compound of Formula 1 as a host material for a phosphorescent material.), (paragraph [64]: The compounds having the structure of formula 1 are exemplified by compounds having the formulas (1-1) through (7-23).)}.
Kim teaches the compounds shown below {paragraph [65]: The compound having the formula 1-8 and the compound having the formula 1-21}.
[AltContent: textbox (Kim’s Formula 1-8)][AltContent: textbox (Kim’s Formula 1-21)]
    PNG
    media_image3.png
    824
    624
    media_image3.png
    Greyscale
       
    PNG
    media_image4.png
    631
    523
    media_image4.png
    Greyscale


The only difference between the compounds is that one of the phenyl substituents of the triazine ring of Kim’s Formula 1-8 is instead a 3-dibenzofuran group. Thus, Kim teaches that 3-dibenzofuran is a known alternative to phenyl in compounds in which an N-carbazolyl group is bonded to a triazine ring through phenylene linking groups.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have substituted one of the phenyl substituents of the triazine ring of Zheng’s compound shown above with a 3-dibenzofuran group, based on the teaching of Zheng and Kim. The substitution would have been one known element {paragraphs [0064]-[0072]}, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum substituent structures when producing compounds to be used to make an organic light-emitting device.
Zheng does not exemplify a compound similar to the modified compound of Zheng shown above in which the phenylene linker nearest the carbazolyl group is m-phenylene and the phenylene linker nearest the triazinyl group is a p-phenylene linker.
Gong teaches that the structure of the linking spacer changes the thermal properties, photophysical properties of a compound {p. 5198, 1st col., 2nd paragraph}. Divalent phenylene linkers with bonds that are para to each other impart higher glass transition temperatures {(p. 5195, 2nd col., 1st paragraph), (Table 1, Compound 2 vs. Compound 3)}. Gong teaches that higher glass transition temperatures prevents crystallization of a host material and has higher morphological stability {p. 5195, 2nd col., 1st paragraph}. Divalent phenylene linkers with bonds that are meta to each other impart higher triplet energies {p. 5196, 1st col., 2nd paragraph; Compound 3 has a higher triplet energy than Compound 2, the only difference being the metal-phenylene linkers}. Gong teaches that higher triplet energies allow a host material to function with higher triplet energy light-emitting materials {p. 5196, 1st col., 2nd paragraph}
Boerner teaches that phenylene linkers with meta bonding have higher triplet energies than phenylene linkers with para bonding because of the decreased conjugation associated with the meta bonded phenylene linker {paragraphs [0063]-[0065]}.
Kwong teaches that increasing conjugation, as in the case of para bonding on a phenylene linker as outlined above, increases compound stability {paragraph [0062]}.
Therefore, at the time the invention was effectively filed, it would have been obvious to one with ordinary skill in the art to have further modified the compound of Zheng compound shown above such that the phenylene linker nearest the carbazolyl group is m-phenylene and the phenylene linker nearest the triazinyl group is a p-phenylene linker, based on the teachings of Kim, Gong, Boerner, and Kwong. The motivation for doing so would have been to preserve the glass transition temperature and overall stability of the compound by making the phenylene linker nearest the triazinyl group para-bonded, based on the teaching of Gong and Kwong, while increasing the triplet energy of the compound by replacing the phenylene linker nearest to the carbazolyl group with an m-phenylene group, as taught by Gong et al. and Boerner. 
Furthermore, it would have been obvious to select the phenylene linker closest to the triazinyl group to be para-bonded, because it would have been choosing one out of two possibilities for having one meta-bonded phenylene linker and one para-bonded phenylene linker.
The resultant compound has the structure of the instant compound [A-21].

Regarding claims 7-8: Zheng as modified by Kim, Gong, Boerner, and Kwong teaches all of the features with respect to claim 1, as outlined above.
Zheng does not disclose a specific device comprising the compound shown above. 
However, as described above, Zheng teaches that the 1,3,5-triazine derivatives of Zheng are us useful as a host material for a light-emitting dopant in the light emitting layer of an organic optoelectronic device or alternatively as a fluorescent light emitting material in the light emitting layer of an organic optoelectronic device.
Zheng teaches that the optoelectronic devices of Zhen comprise an anode and a cathode facing each other, an organic layer disposed between the anode and the cathode, the organic layer including a light-emitting layer, the light-emitting layer comprising the 1,3,5-triazine derivative of Zheng {(p. 8, lines 20-36;p. 9, line 20; p. 11, lines 14-19: The 1,3,5-triazine derivative of the disclosure is useful as a host material), (p. 8, lines 27-28, p. 9, lines 22-24, p. 11, lines 29-31: The 1,3,5-triazine derivative of the disclosure is used as the blue light-emitting material of a light emitting layer.), (p. 5, final line: The 1,3,5-triazine derivatives of the disclosure are exemplified by Compounds I1 through I24.)}.
At the time the invention was effective filed, it would have been obvious to one of ordinary skill in the art to have modified the compound of Zheng such that it was the host material for a for a light-emitting dopant in the light emitting layer of an organic optoelectronic device or as a fluorescent light-emitting material of the light emitting layer, based on the teaching of Zheng. The modification would have been a combination of prior art elements according to known methods to yield predictable .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (CN 103435597 A—Machine translation relied upon) (hereafter “Zheng”) in view of Kim et al. (WO 2018/110958 A1—machine translation relied upon) (hereafter “Kim”), Gong et al. (“Tuning the Photophysical Properties and Energy Levels by Linking Spacer and Topology between the Benzimidazole and Carbazole Units: Bipolar Host for Highly Efficient Phosphorescent OLEDs”, 2010, Journal of Physical Chemistry C, vol. 114, pp. 5193-5198.) (hereafter “Gong”), Boerner (US 2006/0078757 A1) (hereafter “Boerner”), and Kwong et al. (US 2006/0088728 A1) (hereafter “Kwong”) as applied to claim 16 above, and further in view of Lamansky et al. (US 2002/0182441 A1) (hereafter “Lamansky”).
Regarding claim 9: Zheng as modified by Kim, Gong, Boerner, and Kwong teaches all of the features with respect to claim 16, as outlined above.
Zheng does not teach a display device comprising the organic optoelectronic device of Zheng.
Lamansky teaches the use of organic electroluminescent devices in display devices {paragraph [0139]}. Lamansky teaches that flat panel displays utilizing organic light emitting devices (which are organic electroluminescent devices) would have bright {paragraph [0010]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic optoelectric device taught of Zheng to be part of a display device, based on the teachings of Lamansky. The motivation for doing so would have been to provide a display device with bright colors, wide viewing angle, low power requirements, broad temperature ranges, and thin form factor, as taught by Lamansky.

Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2018/110958 A1—machine translation relied upon) (hereafter “Kim”) in view of Gong et al. (“Tuning the Photophysical Properties and Energy Levels by Linking Spacer and Topology between the Benzimidazole and Carbazole Units: Bipolar Host for Highly Efficient Phosphorescent OLEDs”, 2010, Journal of Physical Chemistry C, vol. 114, pp. 5193-5198.) (hereafter “Gong”), Boerner (US 2006/0078757 A1) (hereafter “Boerner”), and Kwong et al. (US 2006/0088728 A1) (hereafter “Kwong”) and as evidenced by Zheng et al. (CN 103435597—machine translation relied upon) (hereafter “Zheng”) and Park et al. (US 2017/0213968 A1) (hereafter “Park”).
Regarding claims 1 and 3-6: Kim discloses the compound shown below that is useful as a host material for a fluorescent or phosphorescent light emitting dopant in the light emitting layer of an organic optoelectronic device or alternatively as the material of the electron transport layer or hole transport layer {(paragraphs [90]-[91]: The light emitting layer of the organic electroluminescent device of the present invention may include a host material, and may include the compound of Formula 1 as a host material.), (paragraph [0089]: The compounds of Formula 1 are useful as the material of the electron transport layer or hole transport layer.), (paragraph [64]: The compounds having the structure of formula 1 are exemplified by compounds having the formulas (1-1) through (7-23).), (paragraph [65]: The compound having the 1-21)}.
[AltContent: textbox (Kim’s Formula 1-21)]
    PNG
    media_image4.png
    631
    523
    media_image4.png
    Greyscale


Kim does not exemplify a compound having the structure of the instant Chemical Formula 1-2, because Kim’s Formula 1-21 comprises two m-phenylene linkers rather than one m-phenylene linker bonded directly to the carbazolyl group and a p-phenylene linker bonded to the triazine moiety.
However, Kim further teaches the compounds shown below {(paragraph [64]: The compounds having the structure of formula 1 are exemplified by compounds having the formulas (1-1) through (7-23).), (paragraph [65]: The compounds having the formulas 1-8 and 1-9)}.
[AltContent: textbox (Kim’s Formula 1-9)][AltContent: textbox (Kim’s Formula 1-8)]
    PNG
    media_image5.png
    579
    1084
    media_image5.png
    Greyscale


Kim’s Formula 1-8 comprises two m-phenylene linkers between the carbazolyl group and the triazinyl group (as circled above) just as in Kim’s Formula 1-21. However, Kim’s Formula 1-9 comprises one m-phenylene linker bonded directly to the carbazolyl group and a p-phenylene linker bonded to the triazine moiety (as boxed above). The only difference between Kim’s Formula 1-8 and Kim’s Formula 1-9 is the change in the linker groups described above.
Therefore, in the compounds of Kim, the linker groups between the carbazolyl group and the triazinyl group can either comprise two m-phenylene linkers or one m-phenylene linker bonded directly to the carbazolyl group and a p-phenylene linker bonded to the triazine moiety.
Gong teaches that the structure of the linking spacer changes the thermal properties, photophysical properties of a compound {p. 5198, 1st col., 2nd paragraph}. Divalent phenylene linkers with bonds that are para to each other impart higher glass {(p. 5195, 2nd col., 1st paragraph), (Table 1, Compound 2 vs. Compound 3)}. Gong teaches that higher glass transition temperatures prevents crystallization of a host material and has higher morphological stability {p. 5195, 2nd col., 1st paragraph}. Divalent phenylene linkers with bonds that are meta to each other impart higher triplet energies {p. 5196, 1st col., 2nd paragraph; Compound 3 has a higher triplet energy than Compound 2, the only difference being the metal-phenylene linkers}. Gong teaches that higher triplet energies allow a host material to function with higher triplet energy light-emitting materials {p. 5196, 1st col., 2nd paragraph}. 
Boerner teaches that phenylene linkers with meta bonding have higher triplet energies than phenylene linkers with para bonding because of the decreased conjugation associated with the meta bonded phenylene linker {paragraphs [0063]-[0065]}.
Kwong teaches that increasing conjugation, as in the case of para bonding on a phenylene linker as outlined above, increases compound stability {paragraph [0062]}.
Therefore, at the time the invention was effectively filed, it would have been obvious to one with ordinary skill in the art to have modified Kim’s Formula 1-21 to keep the phenylene linker closest to the carbazolyl group a meta-bonded phenylene linker while changing the phenylene linker nearest to the triazinyl group para-bonded, based on the teachings of Kim, Gong, Boerner, and Kwong. The modification would have been replacing one known element with another known element, as taught by Kim. The motivation for making the change would have been to increase the glass transition temperature and overall stability of the compound by making the phenylene linker nearest the triazinyl group para-bonded, based on the teaching of Gong and Kwong, 
Furthermore, it would have been obvious to select the phenylene linker closest to the triazinyl group to be para-bonded, because it would have been choosing one out of two possibilities for having one meta-bonded phenylene linker and one para-bonded phenylene linker.
The resultant compound has the structure of the instant compound [A-27].
The resultant compound does not have the structure of the instant Chemical Formula I because it comprises the instant R1 is phenyl. Kim does not exemplify a compound similar to Kim’s Formula 1-17 in which the instant R1 is hydrogen.
While none of the exemplified compounds of Kim comprise the instant R1 as hydrogen, the reference does describe that the compound of Kim shown above has the structure of Kim’s Formula 1 {(paragraphs [90]-[91]: The light emitting layer of the organic electroluminescent device of the present invention may include a host material, and may include the compound of Formula 1 as a host material.), (paragraph [64]: The compounds having the structure of formula 1 are exemplified by compounds having the formulas (1-1) through (7-23).), (paragraph [65]: The compound having the formula 1-17)}.
Kim’s Formula 1-17 comprises L2 and Ar2 of Kim’s Formula 1 (shown below) as a single bond and the unsubstituted phenyl group (respectively) that is bonded to the carbazole structure {paragraphs [10]-[16]}.

    PNG
    media_image6.png
    455
    734
    media_image6.png
    Greyscale

While not exemplified by the reference in a specific compound, Kim teaches that L2 and Ar2 of Kim’s Formula 1 can also be a sing bond and a hydrogen (respectively) {paragraphs [10]-[16]}.
Zheng discloses the compound shown below {(p. 6, 6th paragraph: The triazine compounds of the disclosure have the structure of Formula I of the reference.), (p. 5, final paragraph: The triazine compounds of the disclosure of Zheng are exemplified by the compounds on pp. 6-7.), (p. 6, Compound I5)}.

    PNG
    media_image7.png
    771
    1488
    media_image7.png
    Greyscale

The compound can be used as the host material of the light-emitting layer of an organic optoelectronic device {(p. 8, 8th paragraph: An organic optoelectronic device.), (p. 9, 6th paragraph: The triazine derivative the disclosure can be used as a host material.)}.
As shown in the compound above, the carbazole skeleton comprises only hydrogen atoms on the benzene rings. Furthermore, Zheng teaches that the substituents of the carbazole skeleton can alternatively be aryl groups {p. 2, 6th–8th paragraphs}. Therefore, one of ordinary skill in the art would recognize that either a hydrogen atom or a phenyl group could be used as substituents on a carbazole structure of a compound similar in structure to Kim’s Compound 1-17.
Park teaches an organic optoelectronic device comprising an anode and a cathode facing each other, wherein the organic optoelectronic device comprises an organic layer disposed between the anode and the cathode, the organic layer including a light-emitting layer {paragraph [0008]}.
Park teaches that the 2nd host of the light-emitting layer can be either of the compounds shown below {(p. 106, paragraph [0049]: The compounds that can be the 2nd host include the compounds on pp. 106–191), (p. 140, Compound H2-195), (p. 141, Compound H2-198)}.

    PNG
    media_image8.png
    825
    713
    media_image8.png
    Greyscale
         
    PNG
    media_image9.png
    822
    961
    media_image9.png
    Greyscale


Therefore, at the time the invention was effectively filed, one of ordinary skill in the art would recognize that either a hydrogen atom or a phenyl group could be used as substituents on a carbazole structure of a compound similar in structure to Kim’s Compound 1-21.
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Kim’s Compound 1-21 by substituting the phenyl group substituent on the carbazole structure with a hydrogen, based on the teaching of Kim, Zheng, and Park. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of hydrogen would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success, based on the teaching of Kim, Zheng, and Park. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum substituent structures when producing compounds to be used to make an organic light-emitting device.
The resultant compound has the structure of the instant compound [A-21].

Regarding claim 7: Kim as modified by Gong, Boerner, and Kwong and as evidenced by Zheng and Park teaches all of the features with respect to claim 1, as outlined above.
Kim does not exemplify a device comprising the compound of Kim shown above.
However, Kim teaches an organic optoelectronic device comprising an anode and a cathode facing each other {paragraphs [87]-[89]}.
The organic optoelectronic device comprises an organic layer disposed between the anode and the cathode, the organic layer including a light-emitting layer {paragraphs [87]-[89]}.
Additionally, Kim teaches that the organic layer can include a hole transport layer and an electron transport layer {paragraphs [87]-[89]}.
As outlined above, Kim teaches that the compound of Kim shown above is useful as a host material for a fluorescent or phosphorescent light emitting dopant in the light emitting layer of an organic optoelectronic device or alternatively as the material of the electron transport layer or hole transport layer.
At the time the invention was effective filed, it would have been obvious to one of ordinary skill in the art to have modified the compound of Kim such that it was the host material for a for a light-emitting dopant in the light emitting layer of the organic optoelectronic device taught by Kim or alternatively as the material of the electron transport layer or hole transport layer of the organic optoelectronic device taught by Kim, based on the teaching of Kim. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials to be used to make an organic light-emitting device.

Regarding claim 8: Kim as modified by Gong, Boerner, and Kwong and as evidenced by Zheng and Park teaches all of the features with respect to claim 1, as outlined above.
Kim does not exemplify a device comprising the compound of Kim shown above.
However, Kim teaches an organic optoelectronic device comprising an anode and a cathode facing each other {paragraphs [87]-[89]}.
The organic optoelectronic device comprises an organic layer disposed between the anode and the cathode, the organic layer including a light-emitting layer {paragraphs [87]-[89]}.
Additionally, Kim teaches that the organic layer can include a hole transport layer and an electron transport layer {paragraphs [87]-[89]}.
As outlined above, Kim teaches that the compound of Kim shown above is useful as a host material for a fluorescent or phosphorescent light emitting dopant in the light emitting layer of an organic optoelectronic device.
At the time the invention was effective filed, it would have been obvious to one of ordinary skill in the art to have modified the compound of Kim such that it was the host material for a for a light-emitting dopant in the light emitting layer of the organic optoelectronic device taught by Kim, based on the teaching of Kim. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials to be used to make an organic light-emitting device.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2018/110958 A1—machine translation relied upon) (hereafter “Kim”) in view of Gong et al. (“Tuning the Photophysical Properties and Energy Levels by Linking Spacer and Topology between the Benzimidazole and Carbazole Units: Bipolar Host for Highly Efficient Phosphorescent OLEDs”, 2010, Journal of Physical Chemistry C, vol. 114, pp. 5193-5198.) (hereafter “Gong”), Boerner (US 2006/0078757 A1) (hereafter “Boerner”), and Kwong et al. (US 2006/0088728 A1) (hereafter “Kwong”) and as evidenced by Zheng et al. (CN 103435597—machine translation relied upon) (hereafter “Zheng”) and Park et al. (US 2017/0213968 A1) (hereafter “Park”) as applied to claim 7 above, and further in view of Lamansky et al. (US 2002/0182441 A1) (hereafter “Lamansky”).
Regarding claim 9: Kim as modified by Gong, Boerner, and Kwong and as evidenced by Zheng and Park teaches all of the features with respect to claim 7, as outlined above.
Kim does not teach a display device comprising the organic optoelectronic device of Kim.
However, Kim does teach that an organic optoelectronic device comprising of Kim can be used advantageously in a display device {paragraph [20]}.
Lamansky teaches the use of organic electroluminescent devices in display devices {paragraph [0139]}. Lamansky teaches that flat panel displays utilizing organic light emitting devices (which are organic electroluminescent devices) would have bright {paragraph [0010]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic optoelectric device taught by Kim as modified by Gong, Boerner, and Kwong and as evidenced by Zheng and Park to be part of a display device, based on the teachings of Kim and Lamansky. The motivation for doing so would have been to provide a display device with bright colors, wide viewing angle, low power requirements, broad temperature ranges, and thin form factor, as taught by Lamansky.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, and 7-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, and 16-18 of copending Application No. 16/285,617 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1: Claim 1 of copending Application No. 16/285,617 discloses a compound having the structure shown below {claim 1}.

    PNG
    media_image10.png
    191
    214
    media_image10.png
    Greyscale

Where the definitions of R1 through R4 and Ar1 through Ar2 are the same as in the instant claim 1.
Claim 1 of copending Application No. 16/285,617 does not disclose that n must be 1 and that the triazinyl group is bonded in the para position as in the instant claim 1.
However, Claim 1 of copending Application No. 16/285,617 does teach that n can be 1 in addition to possibly being 0 or 2 and shows that triazinyl group can be bonded in the para position for the bonding {claim 1}.
At the time the invention was effectively filed, it would have been obvious to have selected n to be 1 in addition to selecting the para position for bonding the triazinyl ring, based on the teaching of Claim 1 of copending Application No. 16/285,617. The choice would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E).
Regarding claims 2-5 and 7-9: Claims 3-6 and 16-18 of copending Application No. 16/285,617 correspond to the instant claims 2-5 and 7-9, respectively.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 3-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending Application No. 16/285,617 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-6: Claim 7 of copending Application No. 16/285,617 discloses a compound having the structure shown below {claim 7, Compound A-21}.

    PNG
    media_image11.png
    281
    331
    media_image11.png
    Greyscale

The compound shown above has the structure of the instant Compound [A-21].
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257.  The examiner can normally be reached on M-F, 9am-5pm (Mountain).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786